In an action to recover damages for an alleged trespass and nuisance, the appeal is from an order of the County Court, Orange County, denying appellant’s motion to dismiss the complaint for insufficiency. The damages were allegedly sustained as a result of appellant’s connection of a drainage pipe to respondent’s sewer pipe, causing a cesspool on the land of a third person to overflow. Respondent’s sewer pipe ran from a septic tank in her property through appellant’s land to respondent’s overflow cesspool in the land of the third person. Appellant obtained her land from respondent by a conveyance which made appellant’s land subject to a right of way for the sewer pipe through and across said land. After the conveyance, appellant constructed a six-family house and, on her land, connected the drainage pipe from said house to respondent’s sewer pipe for the purpose of carrying off the waste water and sewage from appellant’s house. Order affirmed, with $10 costs and disbursements (see, e.g., Waverly Gardens v. Haring & Grant, 280 App. Div. 805).
Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.